     Case 2:18-cv-02289-JAM-DMC Document 42 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD KEVIN HAMMERBECK,                         No. 2:18-CV-2289-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SHASTA,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

18   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

19                  On March 9, 2021, the Magistrate Judge filed findings and recommendations

20   herein which were served on the parties and which contained notice that the parties may file

21   objections within the time specified therein. No objections to the findings and recommendations

22   have been filed.

23                  The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:18-cv-02289-JAM-DMC Document 42 Filed 04/27/21 Page 2 of 2


 1               Accordingly, IT IS HEREBY ORDERED that:
 2               1.    The findings and recommendations filed March 9, 2021, are adopted in
 3   full;
 4               2.    Defendant’s motion to dismiss, ECF No. 37, is granted;
 5               3.    Plaintiff’s motion, ECF No. 33, seeking unspecified relief is denied as
 6   moot; and
 7               4.    The Clerk of the Court is directed to enter judgment and close this file.
 8

 9
     DATED: April 26, 2021                     /s/ John A. Mendez
10
                                               THE HONORABLE JOHN A. MENDEZ
11                                             UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
